         Case 3:21-cv-00508-DPJ-FKB Document 6 Filed 08/05/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION


HOLMES COUNTY CONSOLIDATED SCHOOL DISTRICT,
DEBRA POWELL, SUPERINTENDENT, AND
HOLMES COUNTY CONSOLIDATED SCHOOL DISTRICT
BOARD OF TRUSTEES, NAMELY LOUISE LEWIS WINTERS,
BOARD PRESIDENT, EARSIE L. SIMPSON, VICE-PRESIDENT,
AND ANTHONY ANDERSON
                                                                                        PETITIONERS

VS.                                                             CAUSE NO. 3:21-cv-508-DPJ-FKB

MISSISSIPPI DEPARTMENT OF EDUCATION,
MISSISSIPPI STATE BOARD OF EDUCATION,
STATE COMMISSION ON SCHOOL ACCREDITATION,
ROSEMARY AULTMAN, CHAIR OF THE STATE
BOARD OF EDUCATION, PAMELA MANNERS, CHAIR OF THE
STATE COMMISSION ON SCHOOL ACCREDITATION,
DR. CAREY WRIGHT, STATE SUPERINTENDENT
OF EDUCATION, THE MISSISSIPPI STATE BOARD OF
EDUCATION AND GOVERNOR JONATHON TATE REEVES                                        RESPONDENTS


                     URGENT AND NECESSITOUS WRIT OF MANDAMUS

         Petitioners respectfully move the Court to enter a Writ of Mandamus, directing the

Governor of the State of Mississippi to rescind his August 5, 2021 Proclamation that dissolves the

Holmes County Consolidated School District, among other things. The requested relief is

necessary to ensure this Court can provide the relief sought this civil action.

         A notice of hearing shall be provided to counsel who appeared for Respondents at the

administrative hearings underlying this civil action pursuant to Local Rule 7(b)(8).

         In further support of the relief requested, Petitioners state the following:

         1.        On August 3, 2021, Petitioners filed a Verified Petition for Injunctive Relief,

Declaratory Judgment and Complaint for Discovery.




4837-7089-5093.1
         Case 3:21-cv-00508-DPJ-FKB Document 6 Filed 08/05/21 Page 2 of 3




         2.        Because the petition had not been assigned a case number, Petitioners filed an

Urgent and Necessitous Motion for Temporary Restraining Order on the morning of August 5,

2021.

         3.        Counsel notified known counsel for Respondents of the Emergency Petition and

Motion at 10:26 A.M.

         4.        At 11:58 A.M., the Court directed Petitioners to give notice to Respondent’s known

counsel, indicated it wanted briefing on the issues raised in the TRO motion, and asked the parties

to agree on a briefing schedule.

         5.        Counsel and a representative for the Attorney General’s office agreed on a briefing

schedule.

         6.        At 1:25 P.M., the Governor -- despite the Court’s request for briefing -- issued a

Proclamation -- which buttresses Petitioners’ position they were denied due process – executed a

Proclamation, thereby dissolving the Holmes County Consolidated School District.

         7.        That Proclamation is a bold attempt to usurp Petitioners’ right to challenge

unconstitutional actions of Respondents.

         8.        As set forth in the Verified Petition and TRO Motion, Petitioners have meritorious

case against Respondents as evidenced by the Governor’s brazen action.

         WHEREFORE, Petitioners respectfully an Order pursuant to 28 U.S.C. § 1651 and other

law, ordering the Governor to rescind his Proclamation, and take no further action. Petitioner

further requests an Order directing Respondents to take no actions pursuant to the Governor’s

Proclamation.




4837-7089-5093.1
         Case 3:21-cv-00508-DPJ-FKB Document 6 Filed 08/05/21 Page 3 of 3




         RESPECTFULLY SUBMITTED, this the 5th day of August, 2021.


                                                /s/ Clarence Webster, III
                                                Clarence Webster, III (MS Bar No. 102111)
                                                Michael C. Williams (MS Bar No. 104537)
                                                Stevie F. Rushing (MS Bar No. 105534)


                                                ATTORNEYS FOR PETITIONERS

OF COUNSEL:

BRADLEY ARANT BOULT CUMMINGS LLP
Suite 1000, One Jackson Place
188 East Capitol Street
Post Office Box 1789
Jackson, Mississippi 39215-1789
Telephone: (601) 948-8000
Facsimile: (601) 948-3000
cwebster@bradley.com
srushing@bradley.com
mcwilliams@bradley.com




                                  CERTIFICATE OF SERVICE

         I hereby certify that I have this day caused the foregoing pleading to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record and registered participants. Counsel will email this filing to known counsel.

         THIS, the 5th day of August, 2021.


                                                        /s/ Clarence Webster, III
                                                        CLARENCE WEBSTER, III




4837-7089-5093.1
